UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6722


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JASMINE ROCHELLS ROBESON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:02-cr-00140-GCM-2)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jasmine Rochells Robeson, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jasmine Rochells Robeson seeks to appeal the district

court’s   order       granting     her     motion   for    reduction      of   sentence

under 18 U.S.C. § 3582 (2006).               In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is     criminal    in    nature     and    ten-day      appeal     period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                         Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district     court    entered       its   order    denying      the

motion for reduction of sentence on September 8, 2008.                                The

notice of appeal was filed, at the earliest, on April 2, 2009.

Houston v. Lack, 487 U.S. 266, 276 (1988).                           Because Robeson

failed    to    file    a   timely      notice    of   appeal     or    to   obtain    an

extension of the appeal period, we grant the Government’s motion

to dismiss the appeal as untimely filed and dismiss the appeal.

We   dispense        with   oral   argument      because    the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               DISMISSED

                                             2